Case 1:19-cv-00647 Document 2 Filed 12/09/19 Page 1 of 3 PagelD #: 18

Rev. 10/13

United States District Court
District of Rhode Island

Sharon Ashley APPLICATION TO PROCEED
Plaintiff WITHOUT PREPAYMENT OF
FEES AND AFFIDAVIT

v. CASE NUMBER: 1!29-¢¥-

 

Biscayne Entertainment et
Defendant

 

| Sharon Ashley , declare that | am the (check appropriate box)

Petitioner/Plaintiff/Movant [ other

in the above-entitled proceeding; that in support of my request te proceed without prepayment of fees or costs
under 28 U.S.C. § 1915, | declare that 1 am unable to pay the costs of these proceedings and that | am entitled to
the relief sought in the complaint/petition/motion.

In support of this application, | answer the following questions under penalty of perjury:

1. Are you currently incarcerated? [| }res [V ]1o (If “No,” go to part 2)

if “Yes,” state the place of your incarceration:

Are you employed at the institution? [| Yes [ | No
Do you receive any payment from the institution? [| Yes [| No

If the answer Is “Yes,” attach a certified ledger sheet from the institution(s) of your incarceration
showing at least the past (6) six months’ transactions.

2. Are you currently employed? [] Yes No

a) If the answer is “Yes,” state the amount of your take-home salary or wages and pay period
and give the name and address of your employer:

b) If the answer is “No,” state the date of your last employment, the amount of your take-
home salary or wages and pay period, and the name and address of your last employer.
Also, explain how you have been supporting yourself:

My last formal employment was at Wild Zebra (see complaint), earning
$3.89 per hour plus tips for 29 hours per weel until July 15, 2017.
Since then my main form of support is through self-employment as a DJ,
and relying on my spouse's income,
Case 1:19-cv-00647 Document 2 Filed 12/09/19 Page 2 of 3 PagelD #: 19

Have you received in the past (12} twelve months, or do you anticipate receiving in the future, any
money from any of the following sources?

a} Business, profession or other self-employment Yes [Ic

b) Rent payments, interest or dividends [_ ]ves [V }no
c} Pensions, annuities or life insurance payments [__|ves [V}o
d) Disability or workers compensation payments [Ives [Vio

e) Gifts or inheritances [Ives [V ]o
f) Any other persons or sources IA hes [Ino

If the answer to any of the above is “Yes,” describe each source of money and state the amount
received and what you expect you will continue to receive:

Food stamps: $190 per month
Self employment: less than $500/month average (net)

My husband also covers a greater share of household expenses and helps
me with personal expenses. He earns $11 per hour and works 35
hours/week.

List anyone who helps support you or shares support in any way and describe the type and amount of
such support for the last twelve months. If no one, write “NO ONE.” Husband - see #3

Do you have any cash or checking or savings accounts? [ | Yes No

di ue .
If “Yes,” state the total amount: I have a prepaid debit card with $40,

Do you own any real estate, stocks, bonds, securities, other financial instruments, automobiles or any
other thing of value? [" ]ves [y]N0

if “Yes,” describe the property and state its value:

Do you have any housing, transportation, utilities, or loan payments, or other regular monthly
expenses? [w]¥es [__]xe

If “Yes,” describe and provide the amount of the monthly expense:

Food - $190
Rent - $450 (my share)
Transportation - $40 (ride shares)
Case 1:19-cv-00647 Document 2 Filed 12/09/19 Page 3 of 3 PagelD #: 20

8. Do you have any debts or financial obligations? Yes [ ] No

if “Yes,” describe the amounts owed and to whom they are payable:
Student leans

9. Have you transferred any assets within the last 12 months prior to filing this application?

[| Yes [V]\0

If “Yes,” describe the asset and state its value:

10. ‘List the persons who are dependent on you for support, state your relationship to each person and

indicate how much you actually contribute to their support. Please list minor children by initials only.

n/a

   
    

| declare under penalty of perjury that the aboydi formation is true and correct. i

Ke

Signature of Applicant

      
 

  

 

NOTICE TO PRISONER: A prisoner seeking to proceed without prepayment of fees shall submit an
affidavit stating all assets. In addition, a prisoner must attach a statement certified by the appropriate
institutional officer showing all receipts, expenditures, and balances during the last six months in your
institutional accounts. If you have multiple accounts, perhaps because you have been in multiple
institutions, attach one certified statement of each account.

 

FOR COURT PURPOSES ONLY:

 

 

APPROVED DENIED

 

 

 

 

 

 

 

U.S. MAGISTRATE JUDGE DATE

 

 

 
